Citation Nr: 1514570	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  06-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2010, the Veteran testified at Board hearing; a transcript is of record.

In September 2010 and August 2012, the Board remanded this case for additional development.  In May 2013, the Board denied the appeal on the merits.  The Veteran appealed from this determination to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted a Joint Motion for Remand (Motion), vacated the Board's decision, and remanded the case pursuant to 38 US CA § 7252(a) for readjudication consistent with the Motion.  

In June 2014, the Board remanded the case for additional development.  It now returns for further review; no additional remand or development is needed.  The claims file is now entirely contained in VA's electronic processing systems.


FINDINGS OF FACT

The Veteran's current acquired psychiatric disability, PTSD or otherwise, was not manifested in service or for many years after service; and no currently diagnosed disability was incurred or aggravated by his military service or any events therein.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran was provided adequate notice as to the substantive and procedural requirements to substantiate all elements of his service connection claim, including possible alternative sources of evidence to corroborate his reported stressors for the PTSD claim to the extent they constitute a personal assault.  The Veteran was also requested to complete forms to provide more details as to his stressors through VA Forms 21-0871 and 21-0871a (regarding personal assault), including as directed in prior Board remands.  See letters in March 2005, September 2009, September 2010, November 2010, and October 2012.  The timing defect of the notices provided after the initial denial was cured by the subsequent adjudication of the claim on appeal, including in a December 2014 Supplemental Statement of the Case (SSOC).

Additionally, the March 2010 Board hearing focused on the elements necessary to substantiate the Veteran's claim.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements.  Indeed, the case was remanded several times to attempt to obtain additional evidence, in part as a result of testimony during this hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the hearing requirements of 38 C.F.R. 3.103(c)(2)).  

No prejudice has been alleged due to any possible notice defects during the Board hearing or otherwise, and the Veteran has had ample opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The December 2013 Joint Motion for Remand, as approved by the Court, noted that VA had failed to associate VA treatment records dated from 2009 forward with the Veteran's claims file, which had been referenced in a SSOC and by the October 2012 VA examiner.  These records have now been associated with the claims file, in compliance with the most recent Board remand.  The Motion did not indicate any other fault with VA's development in this matter, or with the analysis of the claim.

Moreover, a review of the claims file shows that VA satisfied its duty to assist.  The claims file includes the Veteran's service treatment records, service personnel records, VA treatment records from 2002 forward, and medical records and determinations from the Social Security Administration (SSA).  There are also private treatment records dated from 1998 through 2003; there is no indication of any other available outstanding records.  As directed in the most recent Board remand, VA offered the opportunity another opportunity in September 2014 to provide additional details or evidence to corroborate his reported stressors, and to identify any outstanding private treatment records.  The Veteran responded in December 2014 that he had received VA treatment (records of which are in the claims file) and that he had sought treatment from various brain surgeons in earlier years, but that those providers did not determine what was causing his symptoms and that records were not available from those providers.  Additionally, VA obtained deck logs and ship history reports for the U.S.S. Standley, as well as made requests to the Joint Services Records Research Center (JSRRC), in an attempt to corroborate the Veteran's reported stressors, as directed in prior remands.  As discussed below, information was obtained to provide plausible corroboration for one of the reported stressors, and evidence was obtained that contradicts the Veteran's reports of one stressor; other reported stressors were not verifiable.

Additionally, the Veteran was afforded VA examinations for his claim in March 2005, October 2011, with a follow-up opinion in March 2012, and by a different VA examiner October 2012.  As directed in a prior Board remand, the October 2012 VA examiner considered the Veteran's ship's participation in maritime rescue operations in stormy seas, and assertions of feeling fear during that time that the Board had previously noted to be credible.  The examiner also offered opinions and supporting rationale regarding the Veteran's current mental health diagnosis or diagnoses, to include whether he meets the diagnostic criteria for PTSD, and whether the current disorder is related to any reported event during service.  This examiner had already reviewed VA treatment records dated through that time, including since 2009, which were associated with the claims file.  VA treatment records subsequent to the 2012 VA examination do not include any different information regarding the nature and timing of the Veteran's symptoms or diagnoses; another VA examination or medical opinion is not necessary.

Moreover, as discussed below, a review and weighing of the evidence shows that, to the extent that the Veteran contends that he has had continuous symptoms of anxiety or panic attacks and other PTSD symptoms with onset during or shortly after service, he is not credible in this regard.  Therefore, to the extent that the current medical opinions may possibly be insufficient, there is no other indication that any currently diagnosed disorder is related to the Veteran's military service.

In sum, the Joint Motion and all prior Board remand directives have been substantially satisfied.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  VA has satisfied its duties to inform and assist, and any errors committed were not harmful to the essential fairness of the proceedings; the Veteran will not be prejudiced by a decision.

II.  Merits Analysis

Applicable Laws 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish a right to compensation for a present disability, the claimant must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

Regarding the element of an in-service stressor, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).  In this case, the Veteran does not claim that he engaged in combat with the enemy, and there is no evidence in the claims file to suggest that this is the case.

Where a claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity; and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor; then, in the absence of clear and convincing evidence to the contrary, and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone will establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Otherwise, in cases where the Veteran did not engage in combat, his or her statement and testimony alone will not be sufficient to establish the occurrence of the claimed in-service stressor, and such statements must be corroborated by credible supporting evidence.  See Cohen, 10 Vet. App. 128.

If, however, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272 (1999). 

VA must give due consideration to all pertinent medical and lay evidence in a case.  38 U.S.C.A. § 1154(a).  VA must also determine the competency and credibility of the evidence of record, and determine the weight or probative value of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Evidence 

The Veteran first sought VA treatment for mental health symptoms in May 2004, and he has continued with VA treatment since that time, as discussed below.

Prior to that time, the Veteran has reported that he sought treatment for symptoms including anxiety and panic from unidentified private providers who were neurosurgeons or brain specialists, but that those providers were now deceased and such records were not available.  He stated that he was later diagnosed as having panic attacks.  See, e.g., March 2010 hearing transcript; December 2014 statement.

Available private treatment records dated from September 1998 through January 2003 reflect complaints of multiple physical ailments, including treatment for prostate cancer in 2001 and 2002, but no reports of any current mental health symptoms, prior treatment, or diagnosis.  A September 1998 private treatment record noted that the Veteran reported drinking two cases of beer weekly.  

Additionally, records obtained from the SSA indicate that the Veteran primarily reported problems related to his back and prostate, as well as hypertension and high cholesterol.  In a January 2003 evaluation for his SSA claim, the Veteran denied any alcohol use and indicated that he had never used alcohol.  The SSA evaluator opined that he was unable to work due to his back, noting that he had also had prostate surgery.  There were no reports of any mental health symptoms.  The Veteran reported at that time that he did not socialize, but he explained that this was due to not wanting people to feel sorry for his difficulty getting up after sitting down.  He also stated that he had "no problems" getting along with other people.

Significantly, in a January 2002 VA treatment record, the Veteran reported having depression since he was diagnosed with prostate cancer, and that this had gotten better since his divorce and since his checkups had been good for his prostate cancer.  The Veteran expressly denied any nightmares, mood changes, depression, anxiety, nervousness, insomnia, or suicidal thoughts at that time.  

Subsequent VA treatment records noted significant alcohol use.  In April 2002, he reported drinking 8-9 beers.  In January 2003, the assessment included "alcohol use disorder," explaining that the Veteran continued to drink, he was drinking about two six-packs per week currently, and that he had drunk a six-pack a day in the past.  In April 2003, a depression screen was negative.  In July 2003, the Veteran was again noted to have a history of alcohol abuse, as well as various physical problems.  There was still no reference, however, to any mental health symptoms or treatment.

In May 2004, the Veteran and his wife presented to VA for a PTSD family evaluation.  He reported symptoms that had become more pronounced as he got older and with the ongoing war in Iraq.  He described many symptoms including nightmares and frequent panic attacks, and indicated that he continued to drink 3-4 beers per day due to nervousness.   He was referred for a mental health evaluation.
 
In a June 2004 mental health evaluation with a VA staff psychiatrist, the Veteran complained of nervous problems for many years.  He reported that he had not seen combat in Vietnam, but he felt nervous in his support duties during the war and from being in a war zone; he did not specify any stressful military experiences.  The Veteran reported having a quick temper and difficulty with interpersonal relationships.  He also reported suffering characteristic panic attacks since about age 25, which had never been treated, and that his anxiety had become worse since he was diagnosed with prostate cancer.  He reported drinking an unspecified amount of alcohol.  The provider diagnosed panic disorder with agoraphobia.  

Over the next several months, the Veteran made conflicting statements regarding his alcohol use for treatment.  In August and October 2004 VA mental health treatment records, he denied any alcohol use or abuse.  A November 2004 general medical treatment record then noted a history of alcohol use disorder, and the Veteran reported that he was still drinking 4-5 beers per day.  

In January 2005, the Veteran sought "day treatment" through VA and reported a 30-year history of panic attacks, or since his mid-20s.  He reported unsuccessfully seeking private treatment for panic attacks in the past, and VA outpatient mental health treatment since 2004.  He reported service in the Gulf of Tonkin during Vietnam and duties of refueling helicopters; he denied experiencing actual combat, but he did feel very tense about the dangers of his environment.  He described trauma including seeing a combat helicopter land on his ship with wounded soldiers inside who were bleeding severely.  He reported current symptoms of recurring dreams about Vietnam, a quick temper, difficulty with interpersonal relationships, flashback, cold sweats, and insomnia.  In an initial evaluation, the Veteran reported using alcohol regularly but in what he described as small amounts.  In a substance abuse history checklist, he reported drinking 2 beers a day and 4 beers the prior Sunday.  A VA psychiatrist diagnosed PTSD and panic disorder with agoraphobia, and the Veteran was referred to a PTSD program with alcohol education.  

VA group therapy and mental health treatment records from January to March 2005 also noted diagnoses of PTSD and panic disorder.  The Veteran reported panic attacks, anxiety, and nightmares and re-experiencing trauma that he had blocked out for 35 years.  A February 2005 VA treatment record noted diagnoses of PTSD, panic disorder, and alcohol dependence, and the Veteran reported that he had not had anything to drink since being in the treatment program starting in January 2005.  The Veteran was seen by an addiction therapist for VA treatment in January and February 2005, and the focus of treatment planning was PTSD and substance abuse.  

In a February 2005 lay statement and response to the VA PTSD questionnaire (VA Form 21-0871), he listed several stressor events that he asserted had occurred in 1970 or 1971 and resulted in PTSD.  He stated that, during his service in the Navy, he refueled helicopters that flew in Vietnam and he saw bloody soldiers frequently.  He also reported that a "good friend" of his tried to commit suicide by jumping overboard at night and that, although the friend was rescued from the water, he later died on the way to the hospital in Japan.  The Veteran also stated that he saw a Chinese woman put her newborn baby into the harbor to drown, and that he was told that the people were so poor they could not afford to have more children.  The Veteran reported that, while on liberty in the Philippines, he was mugged by a young native boy, and that the boy was immediately shot and killed by a local police officer who witnessed the crime; he would not take his own wallet back because of the blood all over it.  The Veteran reported that he had blocked out memories of these events for over 35 years, and that they were only reawakened in his memory by the recent treatment he had been receiving for PTSD.

The Veteran's wife also submitted a lay statement in support of his claim in February 2005.  She described his symptoms of paranoia, hypervigilance, angry outbursts, and emotional instability.  She indicated that the Veteran's family told her that he was not the same person he had been prior to his military service, and that many of his more troublesome personality traits only began after service.  She stated that the Veteran had improved both in his symptoms and his own understanding and outlook on life since he began receiving treatment for PTSD.

The Veteran was afforded a VA examination for his claim on appeal in March 2005.  At that time, he reported his stressors of seeing the baby in the harbor, the young boy who was shot, and seeing bloody soldiers on helicopters.  He also stated that a good friend, whom he identified as being named L. Decker, had tried to commit suicide by jumping overboard at night, and that he had been told that the friend died on a helicopter en route to Japan.  The Veteran denied any discipline in the military and any combat exposure.  The examiner noted that the Veteran's exposure to stress and trauma on active duty was high based on these reported stressors.  He denied having any problems with substance abuse or history of assaultive behavior during this examination.  The Veteran reported current symptoms including frequent intrusive thoughts and recollections, as well as nightmares four or five times per week.  He stated that he had refueled a lot of helicopters, and the sight or sound of them would give him flashbacks to Vietnam.  He isolated himself, tried to avoid exposure to helicopters and other reminders of Vietnam, and stated that he had changed after service.  He had problems getting close to others, difficulty sleeping, and hypervigilance.  The Veteran attributed his PTSD symptomatology to stress exposure and traumatic activities on active duty.  The examiner concluded at that time that the Veteran met the criteria for PTSD under the DSM-IV, with onset occurring shortly after he returned from Vietnam.  

In a November 2009 VA stressor form (VA Form 27-0871), as well as statements 2010 and 2011, the Veteran described an additional stressor from service that occurred in February 1971.  He stated that the ship he was stationed on, the U.S.S. Standley, received an S.O.S. from a Philippine freighter in high seas, and he was one of several men ordered to transport himself to the ship to assist them.  He refused to do so and was called in front of the captain for a verbal punishment.  The Veteran said that, afterwards, it was common knowledge on the ship that he had refused to participate in the mission, and he was deemed a coward by his shipmates.  He asserted that, in addition, to serving back-to-back watches as punishment, he was assaulted and got in fights on several occasions by his shipmates.  The Veteran stated that he was ashamed of what he did because his fellow crewmen never let him forget it, and his father was a veteran who had earned a Purple Heart.  The Veteran reported behavioral effects of this experience including changes in performance, episodes of depression and panic attacks, increased use of medications and alcohol, disregard for authority, obsessive behavior such as under-eating and losing 45 pounds, unexplained social behavior changes, and breakup of a primary relationship.  He indicated that his parents and wife noticed him acting differently, and that he started drinking in excess and smoking after his active duty service.

At the March 2010 Board hearing, the Veteran provided testimony reiterating his experience in service when he refused to participate in the rescue mission because he was afraid of drowning.  He stated that he did not think it was a big deal at the time because another man took his place on the boat.  He was verbally disciplined by the captain, who told him that if he had not had a wife and child to support, he could have received a dishonorable discharge.  The Veteran reported that he stood double watches as part of his punishment and lost fifty pounds over the next few months because of lack of sleep and long work hours.  He said his shipmates began to pick fights with him because he was perceived as a coward.  As a result, he started drinking and became mean.  He indicated he sought help from brain specialists, but was told there was nothing wrong with him.  The Veteran testified that he was later diagnosed as having panic attacks, and he began to behave erratically but managed to keep his job because his father was in management.  He also testified regarding the incident when a young Filipino boy stole his money and was killed by the police as a result.  Additionally, he stated that he was traumatized by his own small stature compared to the vastness of the ocean and by the problem of sea snakes on the deck of the ship at night when the waves were high.

Deck logs, ship histories, and other pertinent records do confirm that the Veteran's assigned ship, the U.S.S. Standley, was involved in an aid mission to a civilian ship in distress in August 1970 and in February 1971.  Records from 1970 indicate that the crew participated in several activities, including boarding the other ship, as part of that mission on a dark and windy night.  The logs do not mention the Veteran by name or indicate that he refused to participate, and there is no formal record of punishment given to the Veteran for any refusal to obey orders.  Records from February 1971 indicate that there was a search-and-rescue mission for a civilian ship that had reported uncontrollable flooding.  The U.S.S. Standley was the on-scene commander for three days in heavy weather, before communications were regained with the freighter and it was determined that she could continue without further assistance.  It is unclear if any of the crew went to the other ship at that time.

Resolving reasonable doubt in the Veteran's favor, although the records do not specifically mention his refusal to obey orders or any subsequent punishment imposed, this evidence is sufficient to corroborate the occurrence of the stressor incident involving a rescue mission as reported by the Veteran.  

The Veteran's service treatment records contain no reference to any complaints, symptoms, treatment, or diagnosis of PTSD or any other mental health disability.  

Although the Veteran has not reported seeking treatment or being diagnosed in service, he has asserted that he had was assaulted and had behavioral changes, and that he lost 45-50 pounds over several months after a stressor in February 1971.  He has also submitted a photograph of himself with a black eye during service.  

The Veteran's 1968 service entrance examination indicates that he weighed 146 pounds, a November 1969 physical reflected a weight of 165 pounds, and a September 1971 examination for separation from service showed a weight of 140 pounds, with no clinical psychiatric abnormality.  In other words, he weighed approximately the same as when he entered to service two years earlier.

A review of the Veteran's service personnel records does not show any changes in behavior, performance, or reduction in grade, or any recorded punishment.

In October 2011, the Veteran underwent another VA examination by the same examiner as in March 2005.  He reported having been married twice (the first time for 32 years) and having a good relationship with his current wife.  He stated that he had taken a disability retirement from his job in 2001 as a result of a back injury.  The Veteran reported that he was first diagnosed with PTSD by VA in 2005 and that he received some mental health treatment at that time, but none since.  He felt that he drank too much, consuming eleven beers a day for the previous two years.  

The only stressor event that the Veteran reported during this examination was his refusal to get on a boat for a search mission because of the high seas and darkness and his fear that the boat would sink.  The examiner noted that this stressor did not relate to a fear of hostile military or terrorist activity; however, it did meet Criterion A for a diagnosis of PTSD, namely exposure to an event that threatened death or serious injury to himself or others, with a response involving intense fear, helplessness, or horror.  The Veteran also met Criterion B, a persistent reexperiencing of the event through recurrent and distressing recollections.  He did not meet Criterion C, persistent avoidance of stimuli associated with the trauma, as the Veteran endorsed only one symptom-effort to avoid activities that arouse recollections of the trauma-rather than the required three symptoms.  Criterion D was met based on persistent symptoms of increased arousal including irritability or outbursts of anger and hypervigilance.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, but he did have symptoms of anxiety; the only diagnosed Axis I condition was alcohol dependence.  

In a March 2012 addendum report, this VA examiner again stated that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria and that his verified stressor was not due to a fear of hostile military or terrorist activity.  The examiner opined that the diagnosis of alcohol dependence was not etiologically related to the Veteran's stressor event or to his active duty military service.   

At an October 2012 VA examination, the Veteran reported that his failure to obey orders to board a ship in heavy seas for a night rescue mission due to fear of drowning was the only incident that still haunted him.  He said that when he refused to participate in the mission, he was taken before the captain, who elected not to impose formal punishment because the Veteran had a wife and child at home.  Instead, he was put on back-to-back watches as punishment, but word got out to the crew of his refusal and he was called a coward and a traitor and was beaten off and on for the next three months.  His biggest fear afterward was getting a dishonorable discharge and having to explain it to his father, who was a World War II veteran with a Purple Heart.  He had never told his parents, siblings, or first wife about the incident and continued to feel ashamed of it.  

This VA examiner noted that the Veteran's report of refusing to board a launch to go to another ship in a poor sea state was plausible in the examiner's personal experience as a Navy veteran, and that his report of the ship's captain's actions were also plausible.  The examiner also noted that the Veteran had submitted a photograph of himself as a sailor in a shower stall with an obviously contused right eye in support of this assertion.  The examiner stated, however, that the Veteran's reports of repeated beatings at the hands of the crew was not consistent with his description of the lenient treatment by his captain received after his refusal to obey orders.  Specifically, the examiner noted that the captain would have been aware of any abuse on his ship because there was a small crew of about 400, and that allowing it to continue would have been irresponsible, and would be in contrast with the captain's great leniency and refusal to impose formal punishment for a serious infraction.  The examiner offered his opinion that the Veteran was ashamed and deeply troubled by his failure to obey a lawful order at sea but that, nevertheless, this did not meet the DSM-IV definition of a PTSD stressor.  

The examiner questioned the Veteran as to any other military stressors, and the Veteran reported that the worst thing he had seen regarding helicopters that were refueling was an injured crewman with blood oozing from bandages.  The examiner noted that this was not the same detail as previously reported by the Veteran, and that this stressor also did not meet the DSM-IV definition of a PTSD stressor.  The examiner also noted that, upon questioning as to any other stressors, the Veteran did not report the suicide attempt of a fellow sailor, the dead baby in the harbor, or any of the other incidents he had mentioned in prior examinations.

With regard to his symptoms, the Veteran reported during the October 2012 VA examination that he did not use alcohol until after returning from the Navy, at some time in the early 1970s.  His drinking quickly escalated until he was getting drunk every night and spending his off-work time in bars.  He currently consumed about 10 beers every day and 15 or more on weekends, but usually held out and did not start drinking until noon.  He usually took Xanax in order to put off drinking until noon.  His longest period of sobriety had been six months.  He occasionally went fishing, but had no real hobbies or other interests except for alcohol.  The Veteran reported experiencing panic attacks for many years, which had not really been diagnosed, and which were being treated with Valium and a patch of scopolamine.  

The examiner noted that the initial diagnosis of PTSD in 2005 was made by VA at the Veteran's insistence and that the treating provider was apparently unaware of his heavy alcohol use.  The diagnosis of PTSD did not include a review of the DSM-IV criteria or a discussion of the Veteran's specific symptoms.  The examiner stated that the VA treatment records showed an initial diagnosis of panic disorder, without any mention of alcohol dependence which was ongoing at the time of that diagnosis.  The examiner also noted that treatment records showed that the Veteran asked for a diagnosis of PTSD and this was given to him, without any support DSM-IV criteria being shown.  The examiner stated that the Veteran was never identified as having alcohol dependence even though he clearly described having it for about 40 years during the current VA examination, and that VA treatment records showed "alcohol use disorder" but did not add this as an active problem in the system.  The VA examiner concluded that the Veteran did not have a diagnosis of PTSD which met the DSM-IV criteria.  Rather, he had a diagnosis of alcohol dependence and substance-induced mood disorder.  The examiner noted that the Veteran's alcoholism and mood symptoms had been intertwined for so many decades that they could no longer be separated, and noted that the Veteran was not receiving any treatment for his alcoholism or its sequelae.  

Analysis

As summarized above, the Veteran has asserted many times for the purposes of his claim for VA benefits and for VA examinations relating to his claim that he began drinking alcohol heavily shortly after military service, or in the early 1970s.  He also states that he has had symptoms of anxiety or panic disorder continuously since that time, and that these are related to various reported stressors during service.

A review of the lay and medical evidence of record, however, shows multiple inconsistent statements regarding the nature and details of his asserted stressors, as well as the nature and timing of his abuse of alcohol, and the nature and timing of his mental health symptoms.  This casts significant doubt on his general credibility.

The Veteran first began to report mental health symptoms as being related to military stressors in service in a May 2004 VA treatment record, less than a year prior to filing his service connection claim for PTSD in late January 2005.  

In prior available records in 2002 and 2003, however, he affirmatively denied any mental health symptoms, specifically to include anxiety, panic, and difficulty with social relationships due to mental health symptoms.  In early 2003, he reported depression as being related to his treatment for prostate cancer, and denied any other symptoms.  The Veteran did, however, report significant alcohol abuse in treatment records as early as September 1998, although he denied or underestimated the extent of his alcohol use on several occasions for his SSA and VA claims.  

VA denied the Veteran's claim for service connection for PTSD in a May 2005 rating decision, based on a finding that there was no corroborated stressor in service and no nexus between any current PTSD and service.  VA also noted that the diagnosis of PTSD was not supported by objective findings of record.

As summarized above, the Veteran initially reported stressors for the purposes of his claim and for VA treatment and evaluation purposes involving a shipmate who was a friend that jumped overboard, seeing a baby drowned by its mother, seeing a young boy shot dead by police for stealing his wallet, and seeing dead or severely wounded service members on helicopters that stopped to refuel on his ship.  

It was only after the Veteran's claim had been denied based, in part, on the lack of a corroborated stressor, that he first reported a stressor relating to disobeying an order due to a fear of drowning, with subsequent personal assaults from fellow crewmembers and a feeling of shame, in November 2009.  After that time, during VA examinations in October 2011 and October 2012, the Veteran only reported this one stressor (in 2011) or asserted that this was the only stressor that still bothered him (in 2012).  Notably, he made conflicting reports regarding the nature of the stressor related to seeing dead or wounded individuals on helicopters, and he did not even mention the previously reported stressor of his "good friend" having attempted suicide and dying as a result, seeing a woman drown her baby, or seeing a Filipino boy shot for stealing his wallet.  These last reported incidents were not verifiable.  

Significantly, the Veteran's assertions in 2005 that his "good friend," identified as L. Decker, had attempted suicide and actually died after that attempt, is directly contradicted by evidence in the ship's deck logs that were obtained after the September 2010 Board remand, as well as by the Veteran's subsequent statement.  Deck logs dated in May 1971 indicate that service member "Decker" jumped ship at 0230 (or at night) after being ordered not to leave the ship, and that he was returned to the ship by the Subic Bay base MAA Force at 0340.  Further, in a March 2011 report of a phone conversation with the Veteran, he asserted that it was not Decker who had attempted to commit suicide by jumping overboard, and that he did not know who that individual was, but that he had since learned that Decker did jump ship while in port during a timeframe from May to June 1971.  There is no indication in the deck logs that Decker had any further treatment after jumping off ship, and certainly no indication that he died.  Further, given that the Veteran initially asserted that it was his "good friend" who had attempted suicide, it is reasonable to infer that he would have been able to correctly identify that person.  

The Veteran's contradictory statements regarding this initially reported stressor are more than minor details, and they cast doubt on his general credibility, in addition to his conflicting statements in medical records regarding alcohol use and the timing of his mental health symptoms as summarized above.  Despite the Veteran's competent assertions since 2004 that he had been having anxiety, panic attacks, nervousness, and other mental health symptoms for 25-30 years, or since service, he expressly denied any such symptoms in a January 2002 private treatment record.  He also indicated in a June 2004 that he was having anxiety after his treatment for prostate cancer in 2002.  The prior treatment records, particularly private records and SSA evaluations, are more probative than the Veteran's reports for VA treatment shortly before filing his claim for VA benefits, and particularly after the repeated denial of his claim for VA benefits, as they were made for the purposes of receiving proper treatment.  Although the Veteran's statements may not be rejected or found not credible due solely to an interest in the outcome of his claim, this may be considered along with the other probative evidence of record.  Furthermore, although the Veteran's wife indicated in February 2005 that she had been told that he had behavioral changes and symptoms ever since service, they have only been married since sometime after 2002.  Therefore, she has no direct knowledge in this regard, and this statement has low probative value.  Accordingly, the Veteran (and his wife) are not credible to the extent that they claim he has had chronic mental health symptoms, and particularly anxiety and panic disorder, prior to 2002.

Additionally, the verification of the stressor incident involving the Veteran's refusal to obey an order due to a fear of drowning, which he identified as the primary stressor in the most recent VA examinations, is not sufficient to grant his claim.  Rather, the incident must be determined to meet the DSM-IV criteria as a PTSD stressor, the Veteran must have a diagnosis of PTSD, and the diagnosis must be linked to the stressor event.  Alternatively, another currently diagnosed acquired psychiatric disorder must be linked to an incident, disease, or injury in service.  

Again, the Veteran did not even report this stressor to the March 2005 VA examiner or treatment providers, and he only reported this stressor for his claim in November 2009.  The October 2011 VA examiner found that this incident was sufficient to qualify as a PTSD stressor under the DSM-IV criteria because it involved the Veteran's fear of drowning in heavy seas at night and, therefore, it involved a threat of death or injury and the Veteran had experienced fear and helplessness as a result.  

In contrast, the most recent VA examiner, in October 2012, found that the stressor involving the February 1971 incident did not meet the definition of a stressor under the DSM-IV.  This examiner noted the Veteran's emphasis on his experience of shame and fear that his father would discover what he felt was a cowardly act.  This examiner also discounted the credibility of the Veteran's statements regarding being beaten by crewmembers after the incident in question, finding them to be inconsistent with the circumstances of the atmosphere on the ship that had allowed the Veteran to evade official punishment for disobeying a lawful order.  

The Veteran testified at the March 2010 Board hearing that his shipmates picked fights with him, which is distinguishable from outright assault as described to the VA examiner.  If, however, these incidents are classified as personal assaults, the criteria for PTSD claims related to personal assaults must also be considered.

Although the Veteran may have been involved in physical altercations with his shipmates after the reported stressor incident in February 1971, those incidents are not properly characterized as personal assaults.  This determination is based on both the description provided by the Veteran in his sworn testimony, where he classified the incidents as "fights" and by the considerations set out by the October 2012 VA examiner with regard to the atmosphere that would exist aboard a ship where the captain assigned an informal punishment for refusal to obey a lawful order in a time of war.  Further the Veteran did not contend that the "fights" were stressors in regard to his PTSD claim.  Rather, he focused his shame from disobeying an order and the fact that his crewmates would not let him forget it.  A review of the other evidence indicates that the Veteran has reported this as the main focus.  As a result, the regulations governing PTSD due to personal assault are not applicable here.  

The October 2011 and October 2012 VA examiners' opinions are evenly divided regarding whether the Veteran's inability to swim and his fear of drowning in high seas at night would be sufficient for a stressor event.  As such, reasonable doubt is resolved in his favor in this regard, and this was a stressor that would be sufficient to support a diagnosis of PTSD.  Nevertheless, the evidence must also show that the Veteran has PTSD or any other acquired psychiatric disability that is attributable to service to warrant service connection.  There is conflicting evidence in this regard. 

The evidence in favor of a diagnosis of PTSD includes the January and February 2005 diagnoses and treatment by VA providers and the March 2005 VA examination report.  The January and February 2005 treatment records, though offering a diagnosis of PTSD, did not include an assessment of the Veteran's history and symptoms in comparison with the criteria of the DSM-IV, or any specific rationale for the diagnosis provided.  As such, their probative value is limited, particularly in comparison to the more thorough and detailed assessments of the subsequent VA examiners.  The March 2005 VA examination report did state that the Veteran's symptoms were consistent with a diagnosis of PTSD under the DSM-IV.  Nevertheless, the history provided by the Veteran at that time was not entirely accurate, in that he denied any substance abuse issues, despite the remainder of the record showing a long history of alcoholism for many years.  Accordingly, the conclusions in this report also had little or no probative value.  

The evidence against a diagnosis of PTSD is the October 2011 VA examination and opinion, with a follow-up opinion in March 2012, and the subsequent VA examination and opinion of October 2012.  Notably, the October 2011 and March 2012 opinions, both of which state that the Veteran does not have a diagnosis of PTSD based on application of the DSM-IV criteria, were offered by the same VA examiner as the March 2005 opinion providing such a diagnosis.  The difference between the 2005 and 2011 opinions was a more complete understanding of the Veteran's prolonged alcohol abuse and a change in diagnosis to one of alcohol dependence as the cause for the symptoms described.  The October 2012 VA examination, by a different individual, yielded an assessment nearly identical to that of the 2011 examination, including a determination that the full criteria for a PTSD diagnosis were not met based on the history and symptoms described.  

Further, to the extent that the Veteran reported mental health symptoms relating to a general fear of serving in a war zone, the U.S.S. Standley was in the combat zone of Vietnam waters from February 14, 1971, to July 1, 1971.  Nevertheless, the Veteran does not allege being fired upon during such service, and he did not otherwise engage in combat with the enemy.  Further, the Veteran did not report this as being a cause of his current symptoms in several of the treatment records and VA examinations for his claim.  In the records with the most complete history of the Veteran's symptoms and history, the current disability was not linked to any fear of hostile military or terrorist activity.  Therefore, a nexus is not shown on this basis.

The 2011 and 2012 VA examinations and opinions have greater probative value and are more persuasive than the prior evidence and opinions.  These determinations were based on a more complete and accurate understanding of the Veteran's substance abuse history and a more thorough analysis of the symptoms as compared with the DSM-IV criteria.  Accordingly, the evidence does not establish a diagnosis of PTSD as a result of any experiences during his military service.

The evidence does reflect other diagnosed acquired psychiatric disabilities, namely panic attacks and agoraphobia in 2004 and 2005, and alcohol dependence with an associated mood disorder in 2012.  Much like the diagnosis of PTSD made in 2005, however, the diagnosis of panic attacks and agoraphobia in 2004 was based on an incomplete and inaccurate history of the Veteran's mental health condition.  Those records did not appear to consider the full history regarding the Veteran's alcoholism, and they were based largely on the Veteran's report of having symptoms including anxiety and panic disorder continuously since service.  These reports as to the timing of his symptoms are rejected herein as not credible; therefore, these diagnoses and any suggested relationship to service have little to no probative value.  Moreover, in the evaluations where the full facts of the Veteran's substance abuse were considered, no diagnosis of panic attacks or agoraphobia was made, suggesting that the prior diagnoses were incorrect or invalid.  Further, with respect to the diagnosis of alcohol dependence with an associated mood disorder, two VA examiners opined in March 2012 and October 2012 that these disabilities were not incurred in service or caused by service, and did not result from any of the events described in service.  Again, the primary suggestion in the record that the Veteran's conditions may be related to service are his assertions of continuous symptoms of anxiety and panic since service, and these reports have been rejected as not credible.  Although the October 2012 VA examiner offered his opinion that the Veteran was ashamed and deeply troubled by his failure to obey a lawful order at sea, this was also based primarily on the Veteran's now rejected reports of continuous symptoms since service.  There is no competent medical evidence to the contrary, and the Veteran is not competent to offer an opinion in this regard.

Although the Veteran is competent to describe observable symptoms of emotional and psychological distress, he is not competent to diagnose PTSD or any other particular psychiatric disorder.  He is also not compete to offer an opinion as to the cause of any current diagnosis.  Rather, the determination as to the proper mental health diagnosis is a complex question and is medical in nature, that is, not capable of lay observation, especially in light of the Veteran's complex medical history and conflicting statements.  Therefore, competent medical evidence is needed to substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Veteran's opinions in this regard have no probative value.

In sum, the preponderance of the competent and credible evidence is against a current diagnosis of an acquired psychiatric disability that is related to military service, to include PTSD.  Therefore, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for acquired psychiatric disability, to include PTSD, is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


